ORDER

PER CURIAM:
Robert McFeely appeals from the trial court’s judgment finding him guilty of burglary in the first degree, in violation of § 569.160, RSMo 1994.1 McFeely was sentenced as a prior and persistent offender to fifteen years imprisonment.
Judgment is affirmed. Rule 30.25(b).

. This direct appeal has been consolidated with defendant’s postconviction appeal pursuant to Rule 29.15(Z). Defendant fails to raise any points of error in regard to his Rule 29.15 motion. Thus, defendant waives any allegation of error for the postconviction proceedings and abandons this portion of his appeal.